Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, una escasa mayoría de cuatro miembros del Tribunal decreta que fue ilegal un registro efectuado en el aeropuerto por un agente de Rentas Inter-nas, quien utilizó como parte de dicho registro una má-quina de rayos X que se tiene allí para examinar el equi-paje de los pasajeros que llegan a la isla y así asegurar que nadie introduzca material tributable al país sin pagar los arbitrios correspondientes. La mayoría del Tribunal llega a este resultado mediante una sentencia que no sienta pre-cedente, debido a que no existe unanimidad de criterio en-tre los cuatro Jueces de la mayoría que la emite sobre los fundamentos de su dictamen.
Es mi parecer que el dictamen en cuestión, que carece de fundamentos mayoritarios, es erróneo.
No sólo es contrario a lo resuelto en unas decisiones an-*766teriores por este mismo Tribunal, sino que es contrario tam-bién a los principios constitucionales sobre el particular fi-jados por este Foro, por el propio Tribunal Supremo de Estados Unidos y por otros altos foros federales. Por ello disiento. Veamos.
H
A. Los hechos del caso
Como bien señala el Procurador General de Puerto Rico en su informe ante nos, en el caso de autos existen dos versiones distintas sobre los hechos acontecidos en el aero-puerto que dieron lugar al arresto del peticionario por transportar material delictivo. Una versión es la del agente del Negociado de Rentas Internas que intervino en este caso. La otra es la del peticionario, a quien se le im-puta haber violado la Ley de Sustancias Controladas de Puerto Rico. No conocemos de modo seguro cuál de esas dos versiones es la veraz. En la etapa procesal en que el caso llega ante nos, no se ha celebrado ningún juicio ni se ha pasado prueba sobre los aspectos principales del caso. No se han determinado judicialmente los hechos del caso. No sa-bemos a ciencia cierta qué ocurrió en el aeropuerto precisamente. No existe resolución o minuta alguna que contenga determinaciones judiciales sobre el particular. Si algo podríamos suponer es que la versión del agente fue creída por los foros de instancia, en vista de que uno deter-minó que existía causa probable para acusar al peticiona-rio y otro denegó la moción de supresión de evidencia del peticionario, decisiones ambas que fueron emitidas luego de que dichos foros celebrasen las vistas correspondientes.
Frente al referido conflicto sobre lo acontecido precisa-mente en el Aeropuerto, la mayoría del Tribunal —sin fun-damento judicial alguno— evidentemente acoge la versión del acusado y descarta la del agente del Negociado de Ren-*767tas Internas. ¿Por qué? ¿Cómo se explica este insólito pro-ceder de la mayoría del Tribunal? ¿Por qué no se acoge la del agente, que aparentemente fue la que los tribunales a quo aceptaron como cierta?
Conforme a las alegaciones del agente referido, no se-rían ciertas las siguientes aseveraciones, que se formulan en la opinión de conformidad de tres de los cuatro Jueces de la mayoría, basadas en lo meramente alegado por el peticionario:
1. Que el peticionario fue intervenido y detenido en el aeropuerto por uno o más agentes del Negociado de Rentas Internas. Más bien, fue una sola persona quien se le acercó al peticionario, se identificó como agente de dicho Nego-ciado, le informó que estaba llevando a cabo una inspección rutinaria y le preguntó sobre lo que llevaba en sus maletas.
2. Que el agente referido le ordenó al peticionario que abriera sus maletas y que éste “acató” la orden. Más bien, el agente le solicitó al peticionario que abriera las maletas y éste no presentó objeción a ello.
La controversia sobre los hechos aludidos es obviamente pertinente a la cuestión sobre la validez jurídica de la ac-ción del agente del Negociado de Rentas Internas. Lo es porque, según la versión de los hechos del peticionario, éste podría aducir que él fue objeto de un registro penal y así intentar darle apoyo a la conclusión alegada por éste, y que la mayoría del Tribunal parecer aceptar, de que toda la conducta de los supuestos agentes formó parte de un solo registro subrepticio del peticionario, incluyendo lo relativo al uso de la máquina de rayos X.
La mayoría, pues, convenientemente escoge la versión de los hechos en conflicto que mejor se ajusta al decreto de invalidez que dicha mayoría se apresura a emitir, lo cual es claramente contrario a las normas que rigen a un foro ape-lativo como lo es el nuestro.
*768B. La cuestión que el peticionario planteó ante nos y ante el Tribunal de Circuito de Apelaciones
Si se examina objetivamente el planteamiento de erro-res que el peticionario adujo en su recurso ante el Tribunal de Circuito de Apelaciones, se podrá comprobar que el pe-ticionario no cuestionó de modo alguno el uso como tal, por parte del Gobierno, de la máquina de rayos X en el aeropuerto.(1)
Lo mismo ocurre con respecto al planteamiento de erro-res del peticionario en su recurso ante nos.(2)
*769En ambos recursos, el peticionario en esencia planteó los mismos tres asuntos, a saber: primero, que lo observado por el agente en la máquina de rayos X no fue suficiente para que el agente luego le inquiriese sobre lo que llevaba en las maletas; segundo, que no consintió a que “le abrie-ran” las maletas, y tercero, que de su faz, el estatuto que autoriza a los agentes del Negociado de Rentas Internas a realizar tales registros físicos al equipaje de viajeros es in-constitucional porque se trata de registros sin una orden judicial.
En ningún lugar el peticionario impugnó en sí el uso de la máquina de rayos X por los agentes de Rentas Internas. Por ello, el Ministerio Público tampoco tuvo la oportunidad de comparecer judicialmente para sostener a fondo la lega-lidad de la inspección del equipaje mediante el uso de ra-yos X. Más aún, en ninguna ocasión el foro apelativo dis-cutió o siquiera mencionó tal asunto. Sin embargo, lo del uso de la máquina de rayos X es la médula del análisis que hacen tres de los cuatro Jueces de la mayoría del Tribunal en su dictamen en este caso.
Como se sabe, a este Tribunal le corresponde la función de revisar lo que el foro apelativo resolvió sobre las cues-tiones que le planteó el peticionario. Sin embargo, aquí tres de los integrantes de la escasa mayoría del Tribunal se precipitan a resolver una cuestión que el peticionario no planteó, y a “revisar” un asunto que nadie ha cuestionado y que el foro apelativo no dilucidó de modo alguno. Más aún, la mayoría del Tribunal se aventura a declarar la ilegali-dad de una importante acción gubernamental sin haber escuchado lo que el Ministerio Público tuviese que decir sobre el asunto medular del uso de la máquina de rayos X. Por todo ello, el decreto de la mayoría se asemeja mucho a una mera “opinión consultiva,” que nos está vedada por la doctrina de la cosa justiciable. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).

Cuando menos queda sin explicar por qué la mayoría se aventura a resolver un asunto que no ha sido debidamente 
*770
planteado ni discutido ante nos, al amparo de unos hechos que no han sido probados.

HH HH
Pasemos ahora al examen del aspecto sustantivo del de-creto de la mayoría en el caso de autos. Examinemos si se sostiene a la luz de los principios jurídicos pertinentes.
A. Normas relativas al registro administrativo
1. El tipo de registro
Debemos comenzar por señalar que el asunto que nos concierne en este caso consiste de un registro administrativo. La mayoría del Tribunal no parece tratarlo así porque ello no conviene a su errado decreto jurídico. Pero en términos propios, no cabe duda de que el uso de la máquina de rayos X al que objetan expresamente tres de los cuatro Jueces de la mayoría en el caso de autos consti-tuye precisamente un registro administrativo.
Como se sabe, en nuestro ordenamiento jurídico se reco-nocen dos tipos distintos de registros gubernamentales. El más tradicional es el registro penal que llevan a cabo de ordinario los agentes policíacos y cuyo propósito es la de-tección de actividad criminal. Este tipo de registro conduce al procesamiento penal de los que cometen delitos. El otro tipo es el registro administrativo. Este lo realiza de ordi-nario algún funcionario de una agencia u organismo admi-nistrativo como parte del esquema regulador de esa entidad. Su propósito es hacer valer la reglamentación que la agencia u organismo administrativo promulgó para regular actividades legítimas de nuestra sociedad. No tiene nada que ver como tal con la administración de la justicia criminal. D. Fernández, Derecho Administrativo y la Ley de Procedimiento Administrativo Uniforme, 2da ed., Bo-gotá, Ed. Forum, 2001, págs. 225-244; E.L. Chiesa, Dere-cho Procesal Penal de Puerto Rico y Estados Unidos, Bo-*771gotá, Ed. Forum, 1995, Vol. I, pág. 319. Véase, además, Pueblo v. Ferreira Morales, 147 D.P.R. 238 (1998).
La distinción entre estos dos tipos de registros es jurídi-camente muy importante y, claro está, es crucial y deter-minativa en el caso de autos. Como se explica más ade-lante, el registro administrativo que aquí nos concierne puede realizarse corrientemente en casos justificados sin una orden judicial previa, mientras que los registros pena-les, de ordinario, son ilícitos si no se realizan en virtud de tal orden judicial. Como bien señaló el eminente Juez Frankfurter,
[s]earches for evidence of crime [registro penal] present situations demanding the greatest, not the least, restraint upon the Government’s intrusion into privacy; ... it was at these searches which the Fourth Amendment was primarily directed. Abel v. United States, 362 U.S. 217, 237 (1959).
En el caso de autos, el funcionario que intercedió con el peticionario no era un policía. Era un agente del Departa-mento de Hacienda. Su presencia en el aeropuerto es parte integral de un plan gubernamental para desalentar la eva-sión contributiva. La función del agente en cuestión es parte del esquema administrativo para hacer valer la Ley de Rentas Internas, Ley Núm. 120 de 31 de octubre de 1994 (13 L.RR.A. see. 8006 et seq.). Nada tiene que ver como tal con la administración de la justicia criminal de Puerto Rico. Dicho en términos sencillos, el agente aludido no estaba en el aeropuerto para perseguir a traficantes de drogas, sino para hacer viable la recaudación de impuestos. Su labor administrativa no iba dirigida de nin-gún modo esencial a descubrir evidencia de actividad criminal, sino más bien a evitar la evasión contributiva. Por ello, es evidente que su labor investigativa constituye un registro administrativo y no un registro penal.
Lo anterior se comprueba claramente por el hecho de que en el aeropuerto también existía al momento de los hechos del caso una división especializada de la Policía de *772Puerto Rico para combatir el tráfico de drogas, que utiliza para ello perros debidamente adiestrados y otros medios. Es a esta división de la Policía a quien le compete primor-dialmente la consecución de objetivos penales. Es esta divi-sión la que tiene la responsabilidad esencial de procurar evidencia de actividad delictiva.
La naturaleza administrativa del registro en el aero-puerto, que aquí nos concierne, ha sido reconocida por vo-ces muy autorizadas. Así pues, el Tribunal de Apelaciones para el Segundo Circuito federal, en una opinión emitida por un eminente juez federal, Henry Friendly, expresa-mente ha resuelto que los registros en los aeropuertos constituyen “administrative searches” similares a los que se conducen en los “regulated industries”. United States v. Edwards, 498 F.2d 496, 498 esc. 5 (2do Cir. 1974).
Así mismo, en el caso principal sobre los registros en los aeropuertos, el Tribunal de Apelaciones para el Noveno Circuito federal resolvió que el hecho de que en estos regis-tros administrativos se descubra material delictivo inci-dentalmente, no altera su naturaleza administrativa.
Of course, routine airport screening will lead to the discovery of contraband and apprehension of law violators. This practical consequence does not alter the essentially administrative nature of the screening process, however, or render the searches unconstitutional. United States v. Davis, 482 F.2d 893, 908 (9no Cir. 1973).
Este medular dictamen aplica a los registros adminis-trativos en los aeropuertos el principio general establecido por el Tribunal Supremo de Estados Unidos de que “[i]tems [related to crime] ... coming into Government’s possession through a lawful administrative search may be used in a criminal prosecution Abel v. United States, supra, pág. 239. Como bien señaló el Juez Frankfurter en dicho caso, no hacer uso en un proceso penal de la evidencia criminal descubierta incidentalmente en el registro administrativo “would be entirely without reason”. Id., pág. 238.
*773Finalmente debe señalarse que nosotros mismos hemos resuelto que si, en el curso de un registro administrativo realizado sin una orden judicial previa, se descubre prueba utilizable en un proceso penal, ello no cambia la natura-leza del registro administrativo ni le resta validez. Pueblo v. Ferreira Morales, supra.
2. Las normas sobre los registros administrativos
En virtud de la garantía constitucional en contra de los registros irrazonables dispuesta en el Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, hemos resuelto como norma general que de ordinario los registros gubernamentales tienen que es-tar precedidos por una orden judicial que los autorice. Véanse: Pueblo v. Miranda Alvarado, 143 D.P.R. 356 (1997); Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986).
Ahora bien, la garantía constitucional que dispone que no debe realizarse un registro sin una orden judicial previa no es absoluta, como no son absolutos ningunos de los de-rechos fundamentales que garantiza nuestra Constitución. Véanse, además: Velázquez Pagán v. A.M.A., 131 D.P.R. 568, 576 (1992); López Vives v. Policía de P.R., 118 D.P.R. 219, 228 (1987); Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 165 (1986); Pueblo v. Santos Vega, 115 D.P.R. 818, 821 (1984). Soto v. Srio. de Justicia, 112 D.P.R. 477, 493 (1982).
En Pueblo v. De Jesús Robles, 92 D.P.R. 345 (1965), es-tablecimos de modo claro la norma general de que un re-gistro sin una orden judicial puede ser válido si dicho re-gistro es razonable. También hemos establecido cuáles requisitos deben satisfacerse para que un registro sin una orden judicial pueda considerarse razonable y, por ende, válido. La razonabilidad del registro debe evaluarse “a la luz de los hechos y las circunstancias del caso.” Id.
Como se sabe, la garantía constitucional contenida en la Sec. 10 del Art. II de la Constitución de Puerto Rico, supra, *774cubre tanto los registros administrativos como los penales. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984). La sujeción de los registros administrativos a los requisitos constitucionales referidos no puede obviarse estatutariamente. El Estado no puede autorizar por ley que se realicen registros administrativos que no satisfagan las exigencias constitucionales. E.L.A. v. Coca Cola Bott. Co., supra; Camara v. Municipal Court, 387 U.S. 523 (1967); See v. City of Seattle, 387 U.S. 541 (1967). Sin embargo, ya antes hemos resuelto que el estándar para deter-minar la existencia de causa probable en el caso de regis-tros administrativos es más laxo que el que aplica para registros penales. Hemos resuelto concretamente que exis-ten diferencias importantes entre el registro administra-tivo y el registro penal.(3) Este último se concibe como algo más ofensivo que una inspección administrativa.
El grado de intromisión con la intimidad y la dignidad del intervenido es generalmente más intenso en los registros pe-nales que en los administrativos. Esta distinción justifica es-tándares diferentes, menos rigurosos, ... para establecer causa probable en casos de registros administrativos. (Énfasis suplido.) E.L.A. v. Coca Cola Bott. Co., supra, págs. 212-213.
Más aún, recientemente, en Pueblo v. Ferreira Morales, supra, en una opinión emitida por el mismo Juez que emite la opinión de conformidad con el decreto de la mayoría en el caso de autos, este Tribunal no sólo reiteró que la validez de los registros gubernamentales sin una orden judicial previa depende de su razonabilidad sino que, además, adoptó como norma en Puerto Rico la doctrina federal que establece que, de ordinario, no se requiere obtener una or-den judicial previa para realizar un registro administra-*775tivo cuando se trata de industrias o negocios que estén es-trechamente reglamentados.
En Pueblo v. Ferreira Morales, supra, la propia Policía de Puerto Rico había realizado un registro físico sin una orden judicial previa en un depósito de chatarra. Resolvi-mos allí que se trataba de un registro administrativo de dicho lugar, que podía realizarse sin dicha orden, aun por policías, porque involucraba un negocio estrechamente re-gulado y porque el Estado tenía un interés sustancial en la actividad en cuestión. Señalamos que el robo de vehículos de motor constituía “un serio problema social” y que tal robo se facilitaba mediante el desmantelamiento del vehí-culo que se realiza en los depósitos de chatarra. Indicamos que por ello era necesaria “una fiscalización efectiva de la operación de este tipo de negocio”. Señalamos también que en vista de lo anterior, los operadores del negocio referido tenían jurídicamente “una expectativa de intimidad ate-nuada en relación a su operación”.
En Pueblo v. Ferreira Morales, supra, indicamos concre-tamente que en estos casos de actividades comerciales al-tamente reglamentadas, son válidos los registros adminis-trativos realizados sin una orden judicial por funcionarios gubernamentales si se satisfacen los requisitos siguientes:
(1) debe existir un interés gubernamental sustancial que justifique el esquema regulador bajo el cual el registro en cuestión se realiza;
(2) la realización de la inspección sin una orden debe ser necesaria para adelantar el interés gubernamental, y
(3) el esquema regulador debe tener suficientes garan-tías en cuanto a certeza y regularidad como para constituir un sustituto constitucionalmente adecuado a la orden judicial.
Es menester enfatizar que la normativa que hemos de-sarrollado en Puerto Rico con respecto a registros adminis-trativos sin previa orden judicial es cónsona con la doctrina federal sobre el particular. Esa doctrina ha sido explicada *776con meridiana claridad en la fundamental obra de 4 LaFave Search and Seizure: A Treatise on the Fourth Amendment 3rd, Sec. 10.6 (1996). Señala LaFave en la Sec. 10.6 de dicha obra, pág. 628, Airport Searches, que:
... [A]s noted in United States v. Davis, the “appropriate standards” for evaluating the new airport search program are to be found in the Supreme Court cases dealing with so-called ‘administrative’ searches. Because this same conclusion has been reached by other courts, it is appropriate to set out here in some detail the analysis in Davis: “The essence of these decisions is that searches conducted as part of a general regulatory scheme in furtherance of an administrative purpose, rather than as part of a criminal investigation to secure evidence of crime, may be permissible under the Fourth Amendment though not supported by a showing of probable cause directed to a particular place or person to be searched.” (Citas omitidas.)
En efecto, descansando en la conocida decisión del Tribunal Supremo de Estados Unidos en United States v. Biswell, 406 U.S. 311 (1972), en United States v. Davis, 482 F.2d 893 (9no Cir. 1973), se aprobó el uso de registros ad-ministrativos en un aeropuerto sin previa orden judicial, en vista de que satisfacía los requisitos esenciales para ello, a saber, que el registro sirve un propósito administra-tivo específico y apremiante, y que la intrusión es a la vez limitada y compatible con la necesidad administrativa que la justifica. Véase United States v. Davis, supra, pág. 910.
Lo esencial, como se ha señalado de modo palmario en U.S. v. $124,570 U.S. Currency, 873 F.2d 1240 (9no Cir. 1989), es que el registro administrativo sin una orden judicial no sea utilizado como un subterfugio con fines penales.
... To the extent that administrative searches are used for purposes other than those contemplated by the regulatory scheme, they may fall outside the rationale by virtue of which we have approved them. Specifically, in Davis we recognized the danger that ‘the screening of passengers ... will be subverted into a general search for evidence of crime’. Should that danger materialize, ... we would not hesitate to exclude the *777evidence so obtained. (Citas omitidas.) U.S. v. $124,570 U.S. Currency, supra, pág. 1243.
El Juez Friendly, citando al propio Tribunal Supremo de Estados Unidos y decisiones de numerosos tribunales fede-rales de distintos circuitos, ha resumido la norma aplicable de manera clara y sucinta en United States v. Edwards, supra, pág. 498 esc. 5:
Such administrative searches, conducted pursuant to a general regulatory scheme rather than an investigation to secure evidence of a crime, have regularly been upheld where the statutory procedures have been deemed reasonable.
B. Aplicación de las normas al caso de autos
1. Registro administrativo válido
Al aplicar las normas estatales y federales mencionadas a la situación de autos, resulta evidente que el uso en el aeropuerto de la tecnología de rayos X por los agentes del Negociado de Rentas Internas satisface todas las exigen-cias de la normativa referida. Como se ha señalado antes, dicho uso es parte integral de un esquema regulatorio fiscal del Estado que protege un interés público apremiante. Para poder sostener el extenso aparato gubernamental de Puerto Rico y proveerle servicios públicos vitales a toda la comunidad, sobre todo a los miles de personas indigentes que residen en la isla, el Estado ha establecido un sistema fiscal que descansa en buena medida en los arbitrios que se le imponen abarcadoramente a numerosos artículos de uso y consumo en el país. Contrario a lo que sucede en otras jurisdicciones, en Puerto Rico no se cobran impuestos al momento de la venta de dichos artículos. No existe un sales tax generalizado. En su lugar se utiliza el mecanismo del arbitrio sobre las importaciones. Puerto Rico, como una isla de las de mayor densidad poblacional del mundo, depende vitalmente de la importación de artículos de los mercados de Estados Unidos y del extranjero. La inmensa mayoría *778de los artículos de primera necesidad, así como los de lujo, que se usan y consumen en la isla provienen del exterior. Esta realidad ha dado lugar al sistema de arbitrios sobre importaciones que prevalece en el país, como una medida fiscal de carácter esencial. Dicho sistema de arbitrios produce apróximadamente el 30% de las rentas internas del Gobierno de Puerto Rico. (4)
Es menester resaltar que el propio Tribunal Supremo de Estados Unidos ha reconocido la particular amplitud del poder de Puerto Rico para establecer un sistema de arbi-trios como el que aquí nos concierne. Expresamente ha re-suelto que por delegación congresional, Puerto Rico tiene una facultad para imponer arbitrios a artículos que proce-den de fuera de la isla más amplio que la que tienen los estados de la Unión. Puede imponer tales arbitrios tan pronto los artículos en cuestión llegan a la isla, aunque se encuentren aún en el curso del comercio extranjero o del interestatal; es decir, en su original package, cosa que le está vedada a los estados de la Unión. West India Oil Co. v. Domenech, 311 U.S. 20 (1940). Esa extraordinaria facultad concedida por ley federal a Puerto Rico desde antes de la creación del Estado Libre Asociado persiste aún en la Ley de Relaciones Federales, 1 L.P.R.A. see. 3, que además or-dena
... a los oficiales de aduanas y del servicio postal de Estados Unidos que ayuden a los debidos funcionarios del Gobierno de Puerto Rico en el cobro de estas contribuciones. (Énfasis suplido.)
La delegación federal apareja un reconocimiento no sólo de la importancia vital del sistema de arbitrios para el Go-bierno de Puerto Rico, sino además de la necesidad de que hayan medios expeditos para que éste sea efectivo. Así lo reconoció expresamente el Tribunal Supremo de Estados *779Unidos en West India Oil Co. v. Domenech, supra, pág. 28, al resaltar el hecho que el Congreso había ordenado a los agentes federales de aduana y del servicio postal a auxiliar a Puerto Rico en el cobro de los arbitrios referidos. No puede dudarse, pues, que tratamos aquí con un interés apremiante del Estado.
Es precisamente para hacer valer este indispensable es-quema regulatorio fiscal que los agentes de rentas internas utilizan las máquinas de rayos X en lugares como el aeropuerto. Se trata de un medio que es evidentemente cónsono con la delegación de poder federal referida antes. Se trata de un medio dirigido a que los millones de pasa-jeros que entran al país anualmente no pretendan violar las leyes fiscales, al introducir en sus equipajes artículos y materiales por los cuales no se han pagado los arbitrios correspondientes. La importación de artículos de consumo es un evento altamente regulado en Puerto Rico como lo es el aeropuerto por donde transitan dichos pasajeros y en-tran al país muchas importaciones. Es la convergencia de esta doblemente intensa regulación pública la que la hace comparable a la de otras industrias o negocios altamente reglamentados.
Debe reiterarse que este uso de la tecnología de rayos X por los agentes del Negociado de Rentas Internas no existe de modo alguno para poner en vigor las leyes penales que prohíben el tráfico de narcóticos. Ese otro esencial objetivo público se atiende en el aeropuerto mediante un esquema policial distinto y separado. Como se ha señalado antes, la Policía de Puerto Rico tiene una división especializada des-tinada al propio aeropuerto, que utiliza perros debida-mente adiestrados,(5) y otros medios, para combatir el narcotráfico. Aunque ambos tipos de funcionarios públicos operan en el aeropuerto, los agentes de rentas internas y *780los policías pertenecen a departamentos gubernamentales diferentes, responden a propósitos distintos y funcionan a base de normas y medios disímiles. Aunque los funciona-rios públicos referidos pueden en ocasiones interactuar, como es lícito y necesario que lo hagan —U.S. v. $124,570 U.S. Currency, supra, pág. 1247 esc. 7; United States v. Canada, 527 F.2d 1374 (9no Cir. 1975)— no tienen enco-mendados una dualidad de propósitos fiscales y penales. Tales propósitos están esencialmente deslindados y los agentes del Negociado de Rentas Internas en nada les compete como tal la consecución de objetivos penales.
No puede dudarse que de ordinario lo que acontece en el aeropuerto tiene mayor interés público que lo que sucede en las industrias o los negocios que están estrechamente reglamentadas. Por razones obvias, el aeropuerto es un lu-gar más intensamente reglamentado que esas industrias o negocios. Aun antes del 11 de septiembre de 2001, los ae-ropuertos son “zonas críticas” en los cuales convergen mu-chos intereses gubernamentales, como reiteradamente han resuelto los tribunales federales. United States v. Herzbrun, 723 F.2d 773, 775 (11mo Cir. 1984). Véanse, también: U.S. v. Doe, 61 F.3d 107, 110 (1er Cir. 1995); United States v. Edwards, supra.
Más aún, el interés del Estado en asegurar que no en-tren al país artículos introducidos ilícitamente es obvia-mente mayor que el interés del Estado en lograr que en los depósitos de chatarra no existan piezas obtenidas ilegal-mente, que fue el contexto en el cual autorizamos los regis-tros administrativos sin una orden judicial previa en Pueblo v. Ferreira Morales, supra. No debe perderse de vista el hecho fundamental de que el registro administrativo que aquí nos concierne es parte integral del sistema contribu-tivo del país, sin el cual el Estado no puede subsistir. Hace sólo unos meses atrás, en Burlington Air Exp., Inc. v. Mun. Carolina, 154 D.P.R. 588 (2001), reiteramos que la facultad de tributación del Estado Libre Asociado de Puerto Rico es *781el más fundamental de sus poderes públicos y guberna-mentales, y que se trata de un poder que es esencial a su subsistencia. Por ello, el uso de las máquinas de rayos X, en una isla que vive primordialmente de sus importacio-nes, es un instrumento esencial para combatir la evasión contributiva y así hacer efectivo el poder de tributación referido. No puede haber duda alguna, pues, de que. el es-quema regulador que aquí nos concierne está investido de mayor interés público que el de los depósitos de chatarra, con respecto al cual permitimos el registro administrativo sin una orden judicial previa.
Por otro lado, debe considerarse que el uso de los rayos X que aquí nos concierne es mucho menos intrusivo que el registro físico que permitimos en el caso del depósito de chatarra. La máquina de rayos X opera fuera de los ojos del público y del de los propios pasajeros. Sólo produce sus efectos con respecto al equipaje. Lo que se observa no tiene ni remotamente la claridad y precisión de una inspección visual. En el caso del registro del depósito de chatarra se realizó abiertamente una inspección física de todo el lugar y se examinaron de modo visual y directo numerosas pie-zas de vehículos de motor. El registro fue presenciado por los propios dueños y empleados del lugar. Al comparar las dos situaciones, es obvio que el registro físico referido fue mucho más intrusivo que el mero uso de una máquina de rayos X. Por eso reiteradamente los tribunales federales han destacado el carácter poco intrusivo del uso de los ra-yos X. U.S. v. Doe, supra (limited intrusiveness); U.S. v. $124,570 U.S. Currency, supra, (“normally the intrusion is small”); United States v. Pulido-Baquerizo, 800 F.2d 899, 902 (9no Cir. 1986) (“slight privacy intrusion”); United States v. Wehrli, 637 F.2d 408, 409 (5to Cir. 1981) (“negligible social stigma”); United States v. Albarado, 495 F.2d 799 (2do Cir. 1974) (“absolutely minimal invasion of privacy”).
A la luz de todo lo anterior, parece evidente que si se puede realizar un registro físico de un depósito de chatarra *782sin una orden judicial, mucho más se puede usar una má-quina de rayos X en el aeropuerto sin tal orden. Dicho uso es mucho menos intrusivo que el registro físico referido, el aeropuerto es un lugar mucho más reglamentado que el depósito de chatarra y el interés del Estado en el uso refe-rido de la máquina de rayos X es superior al que tiene en el registro físico del depósito de chatarra.
Al sopesar todo lo anterior, es menester recordar que en última instancia la determinación medular que procede en casos como el de autos es la de si la intervención estatal en cuestión es razonable.
El propio Tribunal Supremo de Estados Unidos se ha expresado en términos claros sobre cuál es la tarea de los tribunales en casos como el de autos. Ha señalado lo si-guiente:
Although the underlying command of the Fourth Amendment is always that searches and seizures be reasonable, what is reasonable depends on the context within which the search takes place. The determination of the standard of reasonableness governing any specific class of searches requires “balancing the need to search against the invasion which the search entails. Véase Camara v. Municipal Court, supra.
Utilizando el criterio medular de la “razonabilidad”, ¿puede decirse que el referido uso de máquinas de rayos X en el aeropuerto es irrazonable? ¿Constituye dicho uso uno de los desmanes gubernamentales que provocaron el esta-blecimiento de la garantía constitucional invocada aquí por el peticionario?
La respuesta a las interrogantes anteriores es clara. El uso de la tecnología de los rayos X para los fines que ello se hace en el aeropuerto es eminentemente razonable. Su ra-zonabilidad la avala en primer lugar su claro fin público. Como se ha indicado anteriormente, el registro del equi-paje de los pasajeros mediante máquinas de rayos X se lleva a cabo para verificar si se está tratando de evadir la responsabilidad de pagar arbitrios conforme a la Ley de Rentas Internas. Se trata, en última instancia, de impedir *783que se introduzcan subrepticiamente al país artículos su-jetos al pago de arbitrios. Este es un fin apremiante para el Estado, pues del fiel cumplimiento por parte de los ciuda-danos de las obligaciones contributivas depende que el Es-tado pueda realizar sus ingentes funciones.
Su razonabilidad la avala, además, el hecho de que el referido interés apremiante del Estado se adelanta de la forma más limitada y objetiva posible. El uso de la má-quina de rayos X es el método menos intrusivo posible a la intimidad del pasajero. Se trata de una intrusión mínima, que es obviamente menos ofensiva que la alternativa de requerir que se abran las maletas y se examine su conte-nido, que es la que usa válidamente la aduana federal con relación al equipaje de los pasajeros que llegan al país en vuelos internacionales.(6) No es un registro físico de la persona ni produce la humillación o la indignidad de éste; tampoco se indaga en su vida privada. United States v. Alvarado, supra, pág. 806. Se trata, además, de un método que tiene evidentemente la certeza y regularidad que se requiere constitucionalmente. Mientras más uniforme sea el registro administrativo, menos probabilidades hay de que se cometan injusticias o se discrimine a base de estereotipos. Aquí la inspección por rayos X se le hace a todo el equipaje que llega al país, sin distinción alguna. No puede haber duda alguna sobre la certeza y regularidad del medio en cuestión.
Finalmente, la razonabilidad del uso de la máquina de rayos X la avala el hecho de que si se exigiera la obtención de una orden judicial previa aquí, se derrotaría el esquema jurídico-fiscal en cuestión. Como bien señala el eminente comentarista LaFave, supra, pág. 632, citando la opinión *784del Tribunal Supremo de Estados Unidos en United States v. Biswell, supra:
... the Supreme Court has held that administrative searches may be conducted without a warrant when the practical effect of the warrant requirement would be to “frustrate the governmental purpose behind the search”.
Si este medio tan poco intrusivo no estuviese disponible al Estado, no podría verificarse si los pasajeros que llegan a Puerto Rico han cumplido con la obligación de pagar arbitrios. El Estado no tiene otro medio práctico menos intrusivo que el uso de las máquinas de rayos X para el logro del apremiante fin público en cuestión.
En efecto, el uso de la máquina de rayos X en el aero-puerto cumple perfectamente con el criterio de razonabili-dad, según ha sido definido específicamente por el Tribunal Supremo federal para los registros administrativos. Estos registros son razonables cuando “the inspections are neither personal in nature nor aimed at the discovery of evidence of crime ...”. Camara v. Municipal Court, supra, pág. 537. El uso de la máquina de rayos X aquí obviamente no es un registro a una persona particular, sino al equipaje de todos los pasajeros, y se hace para desalentar el intento de evadir el pago de arbitrios y no para fines penales. No puede haber dudas de su razonabilidad al amparo precisa-mente del criterio específico fijado por el Tribunal Supremo de Estados Unidos para ello.
2. Ausencia de una expectativa razonable de intimidad
El asunto que aquí nos concierne puede ser examinado también al amparo de otra normativa que es pertinente. Reiteradamente hemos resuelto que para que un registro sin una orden judicial sea ilícito, la intervención del agente estatal tiene que haber violado la expectativa razonable de intimidad de la persona afectada. Pueblo v. Rivera Colón, 128 D.P.R. 672, 684 (1991); Pueblo v. Pérez, 115 D.P.R. 827, 830 (1984); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983); Pueblo v. Luzon, 113 D.P.R. 315, 326 (1982); Pueblo *785v. Lebrón, 108 D.P.R. 324, 332 (1979). Esa expectativa de intimidad tiene dos componentes: el primero es la expecta-tiva subjetiva que tiene la persona afectada; el segundo es que la sociedad como tal esté dispuesta a reconocer que la expectativa subjetiva referida es razonable. California v. Greenwood, 486 U.S. 35 (1988); Oliver v. United States, 466 U.S. 170, 177 (1984).
En el caso de autos, aun antes del 11 de septiembre de 2001, las circunstancias del aeropuerto y los numerosos registros de equipaje que allí se realizaban hacen insoste-nible suponer que el peticionario tenía una expectativa ra-zonable de intimidad con respecto a la inspección por rayos X del bulto en que portaba material delictivo. En la actua-lidad, debido a las muchas nuevas y rígidas medidas de inspección y vigilancia que se han establecido en el aero-puerto como resultado de la horrenda catástrofe del 11 de septiembre de 2001, sería absurdo suponer que nadie que viaje a través del aeropuerto pueda tener una expectativa razonable de intimidad con respecto a su equipaje. Pero aun antes de esa fecha tampoco era razonable sostener tal expectativa. Al momento de los hechos de este caso, en el aeropuerto referido todos los pasajeros que abordaban un avión y el equipaje de mano que cargaban, eran sometidos a un registro electrónico por agentes de seguridad. Su otro equipaje, que depositaban en el avión y que no llevaban a la mano, también era sometido a un registro electrónico por agentes del Departamento de Agricultura federal, si el vuelo era hacia Estados Unidos, y por agentes de seguri-dad si el vuelo era al extranjero.
Por otro lado, los pasajeros que llegaban a Puerto Rico, como el peticionario, eran sometidos a un registro electró-nico —tanto la persona como el equipaje de mano— al abordar el avión que los trajo al país. Si el vuelo procedía del extranjero, también estaban sujetos a un registro físico por los agentes de aduana al llegar a Puerto Rico. Así mismo, éstos y los que llegaban de Estados Unidos podían *786estar sometidos a un registro olfativo por los canes de los agentes policíacos encargados de impedir el narcotráfico.
El aeropuerto, pues, aun entonces era un lugar en el cual numerosos y diversos agentes del orden público —es-tatales, federales y privados— mantenían una estrecha vi-gilancia sobre los pasajeros y sus equipajes, para fines dis-tintos: de seguridad, penales, fiscales, de salubridad y otros. Cotidianamente se llevaban a cabo diferentes tipos de registros, y el equipaje de un pasajero podía estar regu-larmente sometido a más de uno de esos registros. ¡Aun entonces se trataba de una plaza de múltiples inspecciones! En tales circunstancias, ¿es razonable suponer que un pa-sajero, que ya había sido registrado al abordar el avión, quizás en más de una ocasión, continuaba teniendo una expectativa de intimidad sobre la inspección por rayos X del bulto en el que traía material delictivo, en un local tan público y vigilado como era el aeropuerto? Y lo que es más importante aún, ¿puede suponerse que la sociedad estima que tal expectativa es razonable? ¿Puede suponerse que en las circunstancias del aeropuerto, el bulto con el material delictivo constituye para la sociedad uno de esos objetos personales que merecen la más escrupulosa protección constitucional contra la invasión gubernamental? Oliver v. United States, supra, pág. 178.
La respuesta a estas interrogantes nos parece evidente. Como bien señaló el Tribunal de Circuito1 de Apelaciones federal para el noveno circuito en United States v. Pulido-Baquerizo, supra, pág. 902, en relación con el uso de las máquinas de rayos X para fines de seguridad, “[i]t is a privacy intrusion we believe free society is willing to tolerate”. Así mismo, como también señaló el Juez Friendly sobre el mismo asunto en United States v. Edwards, supra, pág. 498:
... nothing in the history of the [Fourth] Amendment remotely suggests that the Framers would have wished to pro*787hibit reasonable measures to prevent the boarding of vessels by passengers intent on piracy.
O, como se señaló en U.S. v. $124,570 U.S. Currency, supra, pág. 1242, “Americans submit to metal detectors and X rays devices without a second thought”. No vemos por qué la muy favorable actitud pública con respecto al uso de la máquina de rayos X sea distinta sólo porque ésta se destine a evitar la evasión contributiva. Dicha evasión constituye un mal social que es altamente reprochable, re-pudiado sobre todo por los que cumplen fielmente con sus propias cargas contributivas. El juicio comunitario de per-sonas razonables que no juzgan a base de rebuscamientos legalistas sino por el sentido común, es indudablemente que, en casos como el de autos, no es legítima la referida expectativa subjetiva de intimidad del evasor contraban-dista, si alguna éste realmente tenía. La sociedad cierta-mente “está dispuesta a tolerar un tipo de intrusión menor, socialmente deseable para el bienestar general en térmi-nos de un pensamiento utilitario”. Chiesa, op. cit., pág. 229.
Nótese, además, que la situación del caso d% autos no es esencialmente distinta a la de otras situaciones en las que hemos resuelto que la expectativa de intimidad que un in-dividuo pueda tener en circunstancias relacionadas direc-tamente con la comisión de un acto criminal es limitada. Pueblo v. Santiago Feliciano, 139 D.P.R. 360, 390-391 (1995); P.R. Tel Co. v. Martínez, 114 D.P.R. 328, 345 (1983). Véase, además, Pueblo v. Colón Rafucci, 139 D.P.R. 959, 966-967 (1996). No debemos olvidar el juicio sobre el particular de los redactores de nuestra Constitución de que “las garantías personales frente al arresto, el registro, la incautación y el allanamiento tienen su límite en la con-ducta criminal”. 4 Diario de Sesiones de la Asamblea Cons-tituyente, pág. 2568 (1951). Por todo lo anterior, parece evidente que no existía en este caso una expectativa razo-nable de intimidad.
*788En resumen, pues, a la luz del balance de intereses que debe hacerse en estos casos para determinar si el registro fue razonable, Pueblo v. Dolce, 105 D.P.R. 422, 434-435 (1976), aquí tenemos un interés del Estado vital y apre-miante que debe sopesarse frente a una intrusión menor y rutinaria con el equipaje de un pasajero que no puede te-ner una expectativa razonable de intimidad. La balanza se inclina inexorablemente a favor del registro administra-tivo en cuestión. Lo único irrazonable aquí es la peregrina suposición de unos pocos miembros del Tribunal de que en el caso de autos el Estado ha incurrido en un desmán de tal gravedad que amerita invalidar un medio útil y valioso de promover su supervivencia. Suponer que se pueda privar al Estado de esta herramienta moderna, poco intrusiva, que a nadie incomoda excepto a los que procuran evadir las responsabilidades fiscales que la inmensa mayoría de las personas cumplen, choca estrepitosamente contra el sen-tido común y contra el sentido jurídico auténtico.
3. Distinción del caso “Torres v. Puerto Rico”
Para concluir, debe señalarse que el insólito decreto de la escasa mayoría de nuestro Foro en el caso de autos pa-rece estar propiciado por el temor de que el Tribunal Supremo federal pueda revocar una decisión nuestra que fa-voreciese el uso referido de las máquinas de rayos X. Ese temor surge por razón de lo dispuesto en Torres v. Puerto Rico, 442 U.S. 465 (1979). En ese caso, un policía de la División de Investigaciones Criminales de Puerto Rico ha-bía detenido a un pasajero en el aeropuerto porque supues-tamente parecía nervioso, y lo había llevado a un cuarto aparte donde fue obligado a abrir su equipaje, luego que se le negara la oportunidad de llamar por teléfono a un abo-gado que era pariente suyo. El Tribunal Supremo federal resolvió que tal registro era ilegal e invalidó una disposi-ción de una ley nuestra que autorizaba a la Policía a registrar el equipaje de cualquier persona que llegara a Puerto Rico. La ley aludida, según interpretada por el Tribunal *789Supremo americano, no requería motivos fundados ni una orden judicial para hacer registros físicos del equipaje de los pasajeros, aunque sí requería motivos fundados para registrar a las personas.(7) Es decir, la ley referida autori-zaba a la Policía de Puerto Rico a realizar un registro físico de índole penal a cualquier equipaje que la Policía quisiera. El Tribunal Supremo federal determinó que los requisitos de la Cuarta Enmienda de la Constitución federal aplica-ban a los aeropuertos del Estado Libre Asociado y rehusó expresamente exceptuar del requisito de causa probable a tales registros de equipaje en aeropuertos. “The government interests to be served in the detection or prevention of crime are subject to traditional standards of probable cause to believe that incriminating evidence will be found.” Torres v. Puerto Rico, supra, pág. 471. Resulta claro, pues, que bajo la normativa constitucional federal relativa al re-gistro físico para fines penales de equipajes particulares en aeropuertos, un agente del orden público no puede realizar tal registro sin una orden judicial a menos que tenga mo-tivos fundados para creer que se transporta material ilícito en el equipaje. Pero nótese que los hechos y el ámbito de la decisión referida son muy distintos a los del caso de autos. Lo que dicha decisión prohíbe es que se realice un registro penal físico del equipaje de personas particulares, en cir-cunstancias ominosas, sin haber motivos fundados para ello, que era lo que se pretendía con la ley en cuestión. La situación del caso de autos es muy distinta a la de Torres v. Puerto Rico, supra. Varias circunstancias esenciales distin-guen a un caso del otro. En primer lugar, en el caso de autos no hay un registro penal, sino administrativo; en se-*790gundo lugar, en el caso de autos no se trata de un registro físico ominoso del equipaje, sino un registro rutinario rea-lizado mediante el medio poco intrusivo de los rayos X; en tercer lugar, no se registra equipaje de alguna persona en particular que había sido detenida antes del registro y or-denada a abrir su maleta, sino el registro genérico del equipaje de todas las personas, sin distinción, que no han sido detenidas para nada antes. El uso rutinario y poco intrusivo de la máquina de rayos X, para fines fiscales, con respecto a todo equipaje que llega al aeropuerto, pues, es claramente distinguible del muy intrusivo registro físico de alguna persona en particular, con fines penales, que se in-validó en Torres v. Puerto Rico, supra. No debe este Tribunal apresurarse a invalidar un apremiante esquema regu-lador nuestro, a base de especulaciones cuestionables sobre lo que decidiría el Tribunal Supremo federal con respecto a una situación tan distinguible de la de Torres v. Puerto Rico, supra, como es la que aquí nos concierne. No es ello función nuestra, ni la Constitución federal exige que sea-mos “más papistas que el papa”. Nuestra adhesión a los principios fundamentales de la Constitución de Estados Unidos, según interpretados por el Tribunal Supremo nor-teamericano, no requiere que en un caso claramente novel como es el de autos, se asuma una postura que va mucho más allá de lo que ese Foro ha resuelto concretamente en situaciones que presentan cuestiones remotamente análo-gas, sobre todo cuando tal postura resulta en la invalida-ción de una importante política estatal. Véase Oregon v. Hass, 420 U.S. 714, 719 (1974).
Debe enfatizarse que las circunstancias del caso de autos y las de Torres v. Puerto Rico, supra, son fundamental-mente distintas y distinguibles, no sólo por las tres razones identificadas antes, sino por otra más también, que debe singularizarse. La situación de hechos en Torres v. Puerto Rico, supra, es la instancia típica para la cual existe la protección de la Cuarta Enmienda de la Constitución fede*791ral: se había detenido a una persona particular arbitraria-mente, y sin motivos fundados se le había llevado a un cuarto aparte donde se le obligó a abrir su maleta. Todo esto realizado sin orden judicial previa. Es obvio que pro-ceder es de naturaleza gravemente denigrante y ofensiva, y constituye el tipo clásico de proceder policíaco que se quiere evitar con la garantía constitucional de la orden judicial previa. En el caso de autos, el uso de la máquina de rayos X no involucra policías, no va dirigido a nadie en particular, no conlleva la detención previa de persona al-guna, no se obliga a nadie a abrir su maleta ni se procura evidencia para una convicción penal. El uso rutinario, impersonal y genérico de la máquina de rayos X no presenta la cuestión legal que estaba presente en Torres v. Puerto Rico, supra, sino otra esencialmente distinta de si el uso de la máquina referida es razonable. Porque uno y otro caso tratan en lo primordial con asuntos y situaciones legales radicalmente distintos es la razón evidente por la cual en Torres v. Puerto Rico, supra, ni siquiera se cita la decisión de West India Oil Co. v. Domenech, aunque ésta y la de Torres v. Puerto Rico, supra, aludían colateralmente a la cuestión de si Puerto Rico tiene poderes aduaneros. Pretender que el caso de autos se rige por Torres v. Puerto Rico, supra, es, pues, igual a comparar “chinas con botellas”. Más bien, el asunto del caso de autos es novel en nuestro foro judicial, aunque ha surgido ya con mucha fre-cuencia en la jurisdicción federal. Conviene revisar lo que ha sucedido en ésta. Veamos.
En la esfera federal, el asunto de los registros en los aeropuertos se convirtió en una cuestión importante ini-cialmente en la década de los setenta a raíz del surgi-miento de la creciente práctica de piratería de aviones Chijacking). Como medidas de seguridad, las autoridades correspondientes reaccionaron implantando los registros electrónicos de pasajeros y equipaje al abordar los aviones, y ello dio lugar a que aparecieran problemas judiciales con *792respecto al alcance de los registros en los aeropuertos. Debe quedar claro que los problemas referidos no eran con el uso de la tecnología electrónica en tales registros. No fueron las máquinas de rayos X ni los magnetómetros los que provo-caron los principales cuestionamientos jurídicos en los tribunales norteamericanos. Por el contrario, el uso de estos aparatos para inspeccionar a los pasajeros y sus equipajes se consideró de inmediato y continuamente como una me-dida válida para proteger el alto interés público que exis-tía en la seguridad de las personas que viajaban por avión. 4 LaFave, supra, págs. 638-639. Véanse, además: Chiesa, op. cit., pág. 323; United States v. Albarado, supra.
El asunto que provocó los muchos pleitos federales que surgieron fue lo que ocurría después que el pasajero o su equipaje eran inspeccionados mediante los aparatos electrónicos. Así, pues, con frecuencia, en la máquina de rayos X sólo aparecía algún objeto oscuro no identificable, lo que provocaba la sospecha de los guardias de seguridad de que podía tratarse de algún camuflaje para ocultar ar-mas o explosivos. La cuestión neurálgica que surgía enton-ces era si procedía que los funcionarios del aeropuerto lle-vasen a cabo en ese momento un registro físico del equipaje o del pasajero, sin tener una orden judicial para ello.
Esta, y no el uso en sí del aparato electrónico, fue la controversia medular en numerosos casos que llegaron a los tribunales de circuitos federales, tales como U.S. v. Doe, supra; United States v. Pulido-Baquerizo, supra; U.S. v. $124,570 U.S. Currency, supra; United States v. Herzbrum, supra; United States v. Clay, 638 F.2d 889 (5to Cir. 1981); United States v. Wehrli, supra; United States v. De Angelo, 584 F.2d 46 (4to Cir. 1978); United States v. Albarado, supra; United States v. Cyzewski, 484 F.2d 509 (5to Cir. 1973); United States v. Edwards, supra; United States v. Bell, 464 F.2d 667 (2do Cir. 1972). En todos estos casos el problema medular lo presentaba la necesidad de armoni-zar el necesario registro físico de algún equipaje particu*793lar, realizado sin una orden judicial después del registro electrónico genérico y rutinario, con las exigencias de la Cuarta Enmienda de la Constitución de Estados Unidos. En United States v. Albarado, supra, pág. 804, se formuló el problema en los términos siguientes:
[Such searches do not seem] to fit readily within any of the traditional exceptions to the warrant requirement and yet each seems reasonable in the light of the overwhelming public acceptance of the search and the necessity for it ....
... An airport search as a practical matter cannot be subjected to the warrant procedure. The ultimate standard ... is one of reasonableness.
El eminente Juez Friendly formuló el problema referido de manera profunda y elocuente en United States v. Edwards, supra, pág. 498:
Although no one could reconcile all the views expressed in the opinions of the various circuits or, indeed, of this circuit alone, a consensus does seem to be emerging that an airport search is not to be condemned as violating the Fourth Amendment simply because it does not precisely fit into one of the previously recognized categories for dispensing with a search warrant, but only if the search is “unreasonable” on the facts. This is altogether in line with the command of the first clause of the Amendment, “The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated ...” Surprise has been expressed that “the Amendment nowhere connects the two clauses; it nowhere says in terms that one might expect it to say: that all searches without a warrant issued in compliance with the condition specified in the second clause are eo ipso unreasonable under the first.” Trial Manual for the Defense of Criminal Cases (Preliminary Draft No. 1, Sept. 29, 1966), Joint Committee on Legal Education of the A.L.I. and A.B.A., 28. But, as Professor Telford Taylor demonstrated in a brilliant lecture, Search, Seizure and Surveillance, this was not a lapse by the draftsmen. Rather “our constitutional fathers were not concerned about warrantless searches, but about overreaching warrants.” While the heavy judicial gloss that a warrantless search is invalid unless within an appropriate “exception” is surely here to stay, recognition of the historical background of the Amendment, with its stress on the *794seizure of books and papers on political affairs and the search of homes for illegally imported goods, helps to determine when an exception is justified. Nothing in the history of the Amendment remotely suggests that the framers would have wished to prohibit reasonable measures to prevent the boarding of vessels by passengers intent on piracy. (Escolios omitidos.)
En resumen, pues, en ninguna de las numerosas deci-siones de los tribunales de apelación de los circuitos fede-rales se ha determinado que el uso de una máquina de rayos X para un registro administrativo sea inconstitucional. Más aun, en la generalidad de estos ca-sos, el propio Tribunal Supremo federal ha denegado la solicitud de certiorari que los afectados presentaron ante ese Foro, intimando así que la doctrina jurisprudencial de-sarrollada por los tribunales de circuito es la correcta. En efecto, recientemente dicho Tribunal Supremo resolvió de forma expresa que la expectativa de intimidad de los pasa-jeros de avión con respecto a su equipaje es menor que la que existe de ordinario. Véase Florida v. J.L., 68 Law Week 4236 (2000).
Más aun, en muchas de las decisiones federales referi-das no sólo se ha dado por sentado que el uso de la má-quina de rayos X en los registros en aeropuertos es válido sino que, además, se han aprobado incluso los registros físicos de los propios pasajeros o de su equipaje referidos antes. Se ha hecho hincapié en que el uso del medio elec-trónico es una intrusión mínima, mientras que el registro físico es una intrusión grave (“gross invasion of one’s privacy”, United States v. Albarado, supra, pág. 807); pero aú n así se ha convalidado incluso el registro físico, por consi-derarse razonable. Siguiendo la metodología tradicional en este campo del derecho constitucional, se ha balanceado el derecho a la intimidad de los pasajeros con el alto interés público en la seguridad en el aeropuerto, conscientes los jueces federales de que en estos tipos de registros no están presentes los desmanes gubernamentales que se quieren proscribir mediante la aplicación de la Cuarta Enmienda.
*795El caso de autos, según se ha señalado antes, es un caso novel. No se ha ni siquiera planteado en la esfera federal una impugnación del uso de la máquina de rayos X en un aeropuerto en el contexto del interés de una jurisdicción estatal de proteger su propia supervivencia evitando la evasión contributiva, ni es probable que se plantee, a no ser en un caso de Puerto Rico.(8) Si la situación de la pira-tería aérea referida antes se consideró sui generis por los tribunales federales —United States v. Herzburn, supra, pág. 775— y por lo tanto justificativa de consideraciones especiales bajo la Cuarta Enmienda (“special Fourth Amendment considerations apply”), igualmente ha de con-siderarse así la del caso de autos, que también es sui gene-ris, sin posible paralelo en la generalidad de los estados de la Unión. Involucra una isla con enormes problemas econó-micos, que vive de las importaciones y a la cual el Congreso de Estados Unidos, desde hace más de un siglo ya, le con-cedió un amplísimo poder de imponer arbitrios sobre los artículos que se introducen al país, más amplio que el que tienen los estados de la Unión y que incluso incluye un mandato a la aduana federal y al Correo de ayudar a hacer efectivo ese poder. 31 Stat. 77. El historial relatado antes, sobre el acomodo que los tribunales federales le han exten-dido a las necesidades de seguridad o de salubridad (United States v. Schafter, 461 F.2d 856 (9no Cir. 1972)), al permitir los registros físicos en los aeropuertos, sugiere claramente que el uso tan poco intrusivo de la máquina de rayos X en nuestro aeropuerto para proteger un fin estatal apremiante sería considerado como legítimo por el más alto foro federal, por su eminente razonabilidad y por ser una situación muy particular nuestra que se ampara en una necesidad de Puerto Rico que ha sido refrendada por el *796Congreso de Estados Unidos. No tiene sentido jurídico al-guno, pues, que a base de temores infundados y de una aplicación deficiente de los principios jurídicos pertinentes, unos pocos miembros de este Tribunal estén dispuestos a aherrojar al Estado en cuanto a un asunto tan vital a su supervivencia, que no representa desmán de clase alguna y que el público claramente acepta.
4. Otros usos de medios electrónicos de inspección
Para concluir, debe hacerse una breve mención de una instancia previa en la que este Tribunal ha permitido el uso de un mecanismo electrónico para un tipo de inspec-ción de las personas y de sus bultos. Se trata específica-mente del registro por medios electrónicos de la mercancía obtenida en una empresa comercial, que el consumidor lleva consigo en su persona o en alguna cartera, bolsa o bulto. En Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94, 107 (1986), establecimos como norma general que en aras de proteger su derecho de propiedad, los estableci-mientos comerciales podían utilizar el sistema electrónico de registro conocido como sensormatic “o cualquiera otro similar” con el fin de evitar el hurto de la mercancía que se vende en dichos establecimientos, sin ninguna orden judicial previa.
Es de conocimiento general que alguno de los medios aludidos son esencialmente similares a los magnetómetros, y realizan un registro electrónico de la persona cuando ésta pasa por un arco electrónico ubicado a la salida de la tienda. El medio referido emite una alarma si la mercancía que la persona lleva consigo no ha sido desactivada.
A la luz de lo anterior cabe preguntarse por qué al me-nos tres de los cuatro Jueces de la escasa mayoría de este Tribunal pretende aquí negarle al Estado el uso de un me-dio de registro electrónico para hacer viable un fin público legítimo y apremiante, cuando ya se le ha permitido usarlo a las empresas comerciales para que éstas se protejan en contra del hurto de su propiedad. ¿Es que el interés referido *797de las empresas comerciales es superior al interés del Es-tado en evitar la evasión contributiva? ¿Por qué puede la empresa comercial socorrerse mediante el uso de tecnolo-gía moderna poco invasiva del derecho a la intimidad pero el Estado NO, cuando ese derecho a la intimidad protege a las personas de intrusiones realizadas tanto por el Estado como por entidades privadas, según hemos resuelto reite-radamente? ¿No debe este Tribunal ser consecuente en sus pronunciamientos y decretos normativos? ¿O es que no es-tamos obligados a proteger los intereses apremiantes del Estado con el mismo celo que protegemos los intereses de propiedad de las empresas privadas?
Parece evidente que, por la misma lógica de razonabili-dad que usamos para aprobar el uso de los registros elec-trónicos en los establecimientos comerciales, estamos com-petidos a aprobar el uso de la máquina de rayos X en el aeropuerto. Resolver de otro modo sólo refleja nuestra grave inconsistencia normativa o quizás una animosidad frente a legítimos intereses del Estado que no es parte de la función judicial.
HH HH
Pasemos ahora al análisis de los otros aspectos del re-gistro en este caso. “Si el registro es razonable o no, depen-derá de los hechos y circunstancias especiales de cada caso, ‘la atmósfera total’. Pueblo v. De Jesús Robles, 92 D.P.R. 345 (1965)” Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 776 (1982).
En el caso de autos, el agente de Rentas Internas ins-peccionó el equipaje del acusado, al igual que todo otro equipaje del vuelo, mediante la máquina de rayos X, en virtud de la Ley de Rentas Internas referida. Dicho agente, que tenía adiestramiento y experiencia en la labor de de-tectar material tributable escondido, observó en la panta-lla de la máquina de rayos X que el equipaje del acusado *798incluía un bulto oscuro que parecía ser material tributable. En vista de ello, y en virtud de la autoridad que le proveía la ley referida, el agente procedió a preguntarle al acusado sobre qué llevaba en sus maletas. Esta segunda fase de la intervención del agente del Negociado de Rentas Internas fue evidentemente válida también. El peticionario no es-taba bajo custodia ni fue objeto de un interrogatorio. No estaban presentes las circunstancias requeridas para qüe se activasen las llamadas protecciones y advertencias de Pueblo v. Miranda Alvarado, supra. Chiesa, op. cit, págs. 44-53. Se trataba de una mera interpelación que el agente venía obligado a hacer para cumplir con su deber. Ya antes hemos resuelto que los agentes del orden público tienen la obligación de investigar la posible actividad delictiva. Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985). En el ejercicio razonable de esa obligación, pueden hacer pregun-tas pertinentes a su investigación a personas que se en-cuentran en circunstancias sospechosas. Pueblo v. Ruiz Bosch, 127 D.P.R. 762, 771 (1991). El agente, pues, actuó legítimamente al inquirir sobre el contenido de las maletas del acusado.
Cabe señalar que la situación del caso de autos es esen-cialmente similar a la que tuvo ante sí el Tribunal Supremo de Estados Unidos en Florida v. Rodríguez, 469 U.S. 1 (1984). Allí unos agentes del orden público se acer-caron a un pasajero en un aeropuerto, luego de observar cierta conducta sospechosa de parte de éste. Los agentes pararon al pasajero y le hicieron algunas preguntas. El más Alto Foro judicial federal determinó que la interven-ción referida de los agentes con el pasajero era válida. In-dicó que una detención temporera en un aeropuerto, como la de dicho caso, era permisible debido al gran interés pú-blico que existe en la prevención de transacciones ilegales relacionadas al narcotráfico. En particular, el Tribunal Supremo federal resolvió que:
... the initial contact between the officers and respondent, *799where they simply asked if he would step aside and talk with them, was clearly the sort of consensual encounter that implicates no Fourth Amendment interest. Id., pág. 171.
Más recientemente, el 17 de junio de 2002 el Tribunal Supremo de Estados Unidos reiteró y abundó sobre este asunto. Se trababa de un caso en el cual tres policías esta-tales llevaron a cabo una inspección de rutina de un autobús. Abordaron el vehículo sin siquiera tener sospe-chas sobre alguno de los pasajeros y comenzaron a interro-gar a varios de ellos, sin antes advertirles que no estaban obligados a responder. Uno de los policías, que carecías de una orden judicial previa, le preguntó a uno de los pasaje-ros si podía inspeccionar su equipaje. El pasajero no objetó y el policía procedió a realizar la inspección referida, pero no encontró material delictivo en el equipaje. Entonces el policía le preguntó al pasajero que si podía inspeccionar su propia persona. El pasajero no objetó. El policía procedió con el registro personal y encontró que el pasajero en cues-tión tenía bolsas de cocaína adheridas a sus piernas. El policía procedió a arrestar al pasajero.
En este contexto, el más Alto Foro federal validó la ac-ción de los policías antes relatada y resolvió que los poli-cías podían interrogar los pasajeros al azar y solicitarles su permiso para registrar sus personas y equipajes, aun sin haberles advertido antes que no estaban obligados a cooperar. U.S. v. Drayton, 2002 L.W. 4552. Resolvió así mismo que si la conducta de la policía no era coercitiva o intimidante, el registro referido sin una orden judicial pre-via era válido por haber sido consentido. íd.
En U.S. v. Drayton, supra, pág. 4556, hubo tres jueces disidentes. Estos protestaron que los otros seis jueces del foro, quienes apoyaron la opinión del Tribunal, hubiesen extendido aquí a un autobús el tipo de conducta policial referida, que antes sólo se había permitido en los aeropuertos. Todos los miembros del Tribunal, pues, reite-raron así el amplio alcance de los registros policíacos que *800pueden realizarse en los aeropuertos sin una orden judicial previa, debido a las circunstancias especiales de éstos.
En el caso de autos, el pasajero no sólo contestó la pre-gunta del agente del Negociado de Rentas Internas, sino que incluso admitió que tenía marihuana en las maletas. Hizo voluntariamente una admisión de conducta delictiva. El agente, entonces, le pidió al pasajero que abriese las maletas en cuestión, lo que éste hizo sin objeción o reparo alguno. Se ha planteado ante nos que se realizó así un registro inválido, porque el agente no tenía una orden judicial para abrir las maletas del acusado.
Como se sabe, al interpretar el concepto “razonabili-dad”, hemos reconocido excepciones concretas al principio de invalidez de los registros realizados sin una orden judicial previa. Una de ellas es cuando la persona con autori-dad respecto a la cosa a ser registrada consiente volunta-riamente a que se realice el registro. Pueblo v. Santiago Alicea I, 138 D.P.R. 230 (1995); Pueblo v. Narváez Cruz, supra, pág. 436. Si el titular del derecho lo renuncia, el registro sin orden resulta válido. Tal renuncia puede ser implícita (tácita). Pueblo en interés menor N.O.R., 136 D.RR. 949 (1994); Schneckloth v. Bustamante, 412 U.S. 218, 234 (1973).
Una forma en que se entiende prestado el consentimiento implícito es aquella donde una persona obedece sin protestar el pedido de un funcionario; la persona no accede expresa-mente [a lo pedido] pero su acto, en unión al examen de la totalidad de las circunstancias, demuestra su intención de consentir al registro. Pueblo en interés menor N.O.R., supra, pág. 965.
La norma que permite el registro sin una orden judicial cuando existe consentimiento tácito o implícito la anuncia-mos por primera vez en Pueblo v. Acevedo Escobar, supra. En ese caso, unos agentes del orden público detuvieron un vehículo de motor con la intención de solicitarle al conductor las licencias de conducir y del vehículo. Uno de los agentes le solicitó, además, que abriera el baúl del *801vehículo. El conductor accedió y se encontró dentro de éste un bulto cerrado del cual salía olor a marihuana. Se proce-dió a abrir el bulto, encontrándose la droga allí. Resolvimos entonces que el baúl había sido abierto válidamente, por consentimiento del conductor. Resolvimos, igualmente, que el bulto también había sido abierto válidamente por encon-trarse la evidencia a plena vista (olfato).
Como puede observarse, en Pueblo v. Acevedo Escobar, supra, realmente reconocimos dos excepciones a la norma constitucional que requiere una orden judicial previa para el registro: la excepción del registro consentido tácita-mente y la excepción del registro cuando la evidencia está a plena vista. Ya antes, en Pueblo v. Dolce, supra, había-mos resuelto que es válido un registro sin una orden judicial cuando el agente del orden público encara un acto ile-gal a plena vista. Señalamos allí que si el agente que realiza el registro tenía derecho a estar en el lugar donde se descubre la prueba y éste la descubre directamente antes del registro, entonces el registro en cuestión puede rea-lizarse válidamente sin una orden judicial y ello no viola los derechos del acusado bajo las disposiciones de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra. Pueblo v. Dolce, supra, págs. 435-436.
En el caso de autos, a la luz de la normativa referida en los tres párrafos anteriores, es evidente que el plantea-miento del peticionario sobre el supuesto registro inválido es inmeritorio. Para comenzar, tenemos ante nos una si-tuación de registro consentido, que es una de las excepcio-nes a la garantía constitucional de que los registros se rea-lizaran mediante una orden judicial. El pasajero en este caso no se rehusó a abrir sus maletas cuando el agente de Rentas Internas se lo pidió. Ciertamente la situación en el caso de autos se rige por nuestra decisión en Pueblo en interés menor N.O.R., supra. En dicho caso, un agente de seguridad le solicitó a un adolescente que se subiera la camisa para comprobar su sospecha de que el menor es-*802taba armado. El menor entonces cumplió parcialmente con lo solicitado y subió sus manos, lo que permitió que visual-mente se efectuara un registro sobre la persona del menor. Resolvimos allí que el registro aludido era válido, aunque no había mediado una orden judicial. Señalamos que el menor N.O.R., al subir las manos sin objeción alguna, con-sintió tácitamente al registro sin orden. En dicho caso se trataba de un menor de edad, mientras ;que en autos el acusado era una persona de mayor edad que aquél, un jo-ven de veintidós años de edad. En ninguna de las dos si-tuaciones los agentes respectivos realizaron acto alguno de coacción. El incidente en el caso de autos también ocurrió en un lugar público y abierto. Vistas en conjunto la totali-dad de las circunstancias, debemos concluij que el pasajero consintió voluntariamente al registro, tal como resolvimos con respecto al menor en Pueblo en interés menor N.O.R., supra.
Por otro lado, debe tenerse muy en cuenta que en el caso de autos el pasajero admitió que tenía droga ilícita en sus maletas, antes de que el agente del Negociado de Rentas Internas le pidiese que las abriera. Esa admisión de acti-vidad criminal es comparable a la situación en que un agente del orden público presencia un acto delictivo a simple vista, que es otra circunstancia en la cual procede el registro sin una orden judicial. Son situaciones análogas porque en una y otra es patente que se está cometiendo un delito. En ambas es incuestionable la razonabilidad del re-gistro sin orden. Por ello habíamos resuelto que un agente del orden público puede proceder a arrestar sin una orden judicial a una persona que ha hecho admisiones incrimina-torias sobre la comisión de un delito. Pueblo v. Alcalá Fer-nández, 109 D.P.R. 326 (1980). Por idénticos fundamentos, debe resolverse ahora que procede el registro sin una orden judicial de una maleta cuando su dueño le ha admitido a un agente del orden público que lleva material delictivo en dicha maleta.
*803Habiendo hecho una admisión incriminatoria sobre la comisión de un delito, el pasajero en el caso de autos no podía albergar una expectativa válida de intimidad con respecto a las maletas en las cuales portaba una droga ilícita. Pueblo v. Santiago Feliciano, supra.
Por todas las razones y los fundamentos señalados, es evidente que el registro del caso de autos fue razonable. Debe recordarse que “la protección que garantiza la Cons-titución no es contra la intromisión del Estado per se, sino contra la que sea abusiva o irrazonable”. Pueblo v. Santiago Feliciano, supra, págs. 385-386. Lo que evaluamos es la razonabilidad de la actuación gubernamental a la luz del fin legítimo que se persigue. Una vez el acusado admi-tió que llevaba marihuana, lo más razonable era que el agente le solicitara que abriera las maletas para corrobo-rar si en efecto ello era verdad, lo que el acusado hizo voluntariamente. No hubo, pues, registro ilegal.
Como en el caso de autos la mayoría “ve” actuaciones gubernamentales ilegales, donde ningunas existen real-mente, yo disiento.

(1) Planteamiento de errores (ante el Tribunal de Circuito de Apelaciones):
“1. Incidió el Tribunal de Primera Instancia al determinar que la intervención inicial con el Peticionario fue legal, a pesar de que no se cumplió con el requisito de razonabilidad (“razones para creer”) dispuesto por la Sección 6140(a)2 de la Ley Núm. 120 del 31 de octubre de 1994.
“2. Incidió el Tribunal de Primera Instancia al determinar que el Acusado consintió al registro de su equipaje renunciando a sus derechos constitucionales.
“3. Erró el Tribunal de Primera Instancia al aplicar la Sección 6140 de la Ley 120 del 31 de octubre de 1994 al caso de marras debido a que dicho estatuto violenta de su faz el Debido Proceso de Ley Sustantivo, en específico la Constitución de Puerto Rico en su Artículo II, Sección 10 y la Cuarta Enmienda de la Constitución de Estados Unidos de América en la medida que permite a los Agentes de Rentas Inter-nas del Departamento de Hacienda, realizar registros al equipaje de viajeros inter-estatales sin orden de registro [sic] o y sin el consentimiento de estos.
“4. Incidió el Tribunal de Primera Instancia al no emitir Resolución escrita a la Solicitud de Supresión de Evidencia presentada por el Acusado en violación al Debido Proceso de Ley ya que con dicha acción coarta el derecho del Acusado a solicitar la revisión de la resolución emitida.”


(2) Planteamiento de errores (ante nos):
“1. Incidió el Tribunal de Circuito de Apelaciones al determinar que la inter-vención inicial con el Peticionario fue legal, a pesar de que no se cumplió con el requisito de razonabilidad (“razones para creer”) dispuesto por la Sección 6140(a)2 de la Ley Núm. 120 del 31 de octubre de 1994.
“2. Incidió el Tribunal de Circuito de Apelaciones al determinar que el Acusado consintió al registro de su equipaje renunciando “sin coacción” a sus derechos constitucionales.
“3. Erró el Tribunal de Circuito de Apelaciones al no pasar juicio sobre la constitucionalidad de la Sección 6140 de la Ley 120 del 31 de octubre de 1994 al caso de marras debido a que dicho estatuto violenta de su faz el debido Proceso de Ley Sustantivo, en específico, la Constitución de Puerto Rico en su artículo II, Sección 10 y la Cuarta Enmienda de la Constitución de Estados Unidos de América, en la me-dida en que permite a los Agentes de Rentas Internas del Departamento de Hacienda, realizar registros al equipaje de viajeros ínter-estatales sin orden de registro y sin el consentimiento de estos.
“4. Fue errónea la expresión del Tribunal de Circuito de Apelaciones al señalar que el Peticionario no notificó a las partes el Recurso de Certiorari.”


(3) También hemos resuelto que mientras más se asemeja el registro adminis-trativo a un registro de índole penal o si el objetivo del registro administrativo es obtener evidencia para un proceso penal, hay que cumplir con las “normas tradicio-nales exigibles en las causas de naturaleza criminal”. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 213 (1984).


(4) Véase el Documento de Presupuesto de la Oficina de Gerencia y Presupuesto del Gobierno de Puerto Rico, año fiscal 1996.


(5) Sobre el uso de perros en la lucha contra el narcotráfico en aeropuertos, véanse: United States v. Place, 462 U.S. 696 (1983); United States v. Race, 529 F. 2d 12 (1er Cir. 1976).


(6) Aunque Puerto Rico no tiene fronteras aduaneras como la aduana federal, no puede dudarse que el apremiante interés de Puerto Rico, como isla que depende vitalmente de las importaciones, en verificar que no haya contrabando fiscal es cuando menos tan importante que el que tiene el gobierno federal en su sistema aduanero, que es esencialmente un mecanismo fiscal también.
Por otro lado, debe recordarse el mandato federal mencionado antes de que la aduana federal auxihe al Gobierno de Puerto Rico a cobrar estos arbitrios.


(7) La Sec. 1 de la Ley Núm. 22 de 6 de agosto de 1975 (25 L.P.R.A. see. 1051), disponía lo siguiente: “Se faculta y autoriza a la Policía de Puerto Rico, a inspeccio-nar el equipaje, paquetes, bultos y carteras de pasajeros y de la tripulación que desembarquen en los aeropuertos y muelles de Puerto Rico provenientes de los Es-tados Unidos, examinar carga que sea traída al país y llevar a cabo la detención, interrogación y registro de aquellas personas sobre las cuales tuvieren motivos fun-dados para creer que portan ilegalmente sobre su persona armas de fuego, explosi-vos, sustancias narcóticas, deprimentes o estimulantes o sustancias similares.”


(8) Con toda probabilidad no ha surgido el asunto porque los estados de la Unión, de haber alguno que tenga un sistema de arbitrios como el de Puerto Rico, no tienen autoridad para hacer valer el arbitrio mientras los artículos sobre los cuales recae son importaciones que están aún en su “original package”. Según se explicó antes, se trata de una autoridad especial que Puerto Rico tiene.